UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-2314


MICHAEL PETROS,

                  Plaintiff – Appellant,

          v.

PAUL BOOS; CITY OF WHEELING, WEST VIRGINIA,

                  Defendants – Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:10-cv-00077-FPS)


Submitted:   February 28, 2011              Decided:   March 4, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Petros, Appellant Pro Se.      Rosemary Jennifer Humway-
Warmuth, Wheeling, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael Petros appeals the district court’s order and

judgment granting the City of Wheeling’s request for attorney’s

fees and issuing a pre-filing injunction.             We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.              Petros v. Boos, No.

5:10-cv-00077-FPS (N.D.W. Va. Nov. 2, 2010).                We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                        2